
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


WOOD PRODUCTS SUPPLY AGREEMENT


        WOOD PRODUCTS SUPPLY AGREEMENT, dated as of October 18, 1996 (the
"Agreement"), between PLUM CREEK TIMBER COMPANY, L.P., a Delaware limited
partnership ("Plum Creek"), and RIVERWOOD INTERNATIONAL CORPORATION, a Delaware
corporation ("Riverwood").

RECITALS

        Plum Creek, Riverwood and New River Timber, LLC, a Delaware limited
liability company and an affiliate of Riverwood ("New River"), are parties to
the Asset Purchase Agreement dated as of August 6, 1996 (the "Asset Purchase
Agreement").

        Pursuant to the Asset Purchase Agreement, Plum Creek is purchasing from
Riverwood and New River certain assets of their line of business known as the
"Wood Products Division" (the "Division"). The assets of the Division include a
sawmill located in Huttig, Arkansas (the "Huttig Facility"), a sawmill and
plywood plant in Joyce, Louisiana (the "Joyce Facility"), and an aggregate of
approximately 538,000 fee and leasehold acres of timber property located in the
States of Arkansas, Louisiana and Texas, including a nursery located in Texas,
being more particularly described on the Description of the Owned Timberlands
and the Description of the Timberland Leases attached hereto (collectively, the
"Timberlands").

        The Division has been and is a significant source of wood fiber products
for Riverwood, consisting of pine pulpwood ("Pine Pulpwood"), chips ("Chips")
and hardwood pulpwood ("Hardwood Pulpwood," and together with Pine Pulpwood,
"Pulpwood," and together with Pine Pulpwood and Chips, "Products"), all of which
have been used in connection with the production of paper products by Riverwood
at its West Monroe, Louisiana paper mill (the "West Monroe Facility"). Following
the sale of the Division's assets, Riverwood will need a long-term, assured
source of supply of the Products in order to meet its paper production
requirements and the demands of its customers.

        This Agreement is an essential part of the transactions contemplated by
the Asset Purchase Agreement. Without this Agreement, Riverwood, New River and
Plum Creek would not have entered into the Asset Purchase Agreement. Capitalized
and other terms defined in Section 8.1(c), or in the provisions hereof
referenced therein, are used herein as defined therein.

        NOW, THEREFORE, in consideration of the mutual covenants described in
this Agreement, and other good and valuable consideration the receipt and
sufficiency of which are acknowledged, Plum Creek and Riverwood agree as
follows:


ARTICLE I

PURCHASE OF PRODUCTS


        Section 1.1    Purchase of Pine Pulpwood.    Plum Creek shall sell and
Riverwood shall purchase each calendar year the quantity of Pine Pulpwood
specified in Annex A. All Pine Pulpwood purchased pursuant to this Agreement
shall satisfy the specifications for Pine Pulpwood set forth in Riverwood's
Specification Nos. RI-3696 and RI-3697, copies of which are set forth in Annex
B, as the same may be modified from time to time in accordance with Section 1.4
(as the same may be so modified, the "Pulpwood Quality Specifications"). For
purposes of this Agreement, each cord of Pine Pulpwood shall weigh not less than
five thousand two hundred (5,200) pounds.

        Section 1.2    Purchase of Wood Chips.    Plum Creek shall sell and
Riverwood shall purchase each calendar year the quantity of Chips specified in
Annex A. All Chips purchased pursuant to this Agreement shall satisfy the
specifications for chips as set forth in Riverwood's Chip Specification No.
RI-3695, a copy of which is set forth in Annex C, as the same may be modified
from time to time in accordance with Section 1.4 (as the same may be so
modified, the "Chip Quality Specifications," and

--------------------------------------------------------------------------------


together with the Pulpwood Quality Specifications, the "Product
Specifications"). For the purposes of this Agreement, a ton shall weigh two
thousand (2,000) pounds.

        Section 1.3    Purchase of Hardwood Pulpwood.    Plum Creek shall sell
and Riverwood shall purchase each calendar year the quantity of Hardwood
Pulpwood specified for such year in Annex A. Riverwood shall have an option to
purchase in each calendar year any quantity of Hardwood Pulpwood produced by
Plum Creek in excess of such quantity thereof so specified in Annex A. All
Hardwood Pulpwood purchased pursuant to this Agreement shall satisfy the
specifications for Hardwood Pulpwood set forth in the Pulpwood Quality
Specifications. For the purposes of this Agreement, each cord of Hardwood
Pulpwood shall weigh not less than five thousand seven hundred (5,700) pounds.

        Section 1.4    Modification of Specifications.    Riverwood may, from
time to time, and upon at least ninety (90) days' prior written notice to Plum
Creek, modify any of the Pulpwood Quality Specifications or Chip Quality
Specifications that Riverwood applies to all of its Product suppliers to the
West Monroe Facility or any other Facility (as defined below). Riverwood shall
not discriminate against Plum Creek in modifying the Product Specifications. All
Products sold by Plum Creek to Riverwood following such notice shall satisfy
such modified Product Specifications. Notwithstanding anything herein to the
contrary, if such modification would cause an effective decrease in Plum Creek's
production of any Products, Plum Creek's obligations to provide such Products
under Section 1.1, 1.2 or 1.3, as applicable, shall be reduced pro rata and
Riverwood shall pay to Plum Creek an increase in Product price as a result of
any increased costs in production or volume loss necessary to satisfy such
modified Product Specifications until expiration of the current Price Period (as
defined below). Thereafter, the determination of Product prices pursuant to
Section 2.1 shall reflect such modified Product Specifications.

        Section 1.5    Variation of Quantities.    Plum Creek may not substitute
any type of Product for any other type of Product without Riverwood's prior
written consent (such consent not to be unreasonably withheld).

        Section 1.6    Annual Plan.    (a) The parties shall each use their
respective best commercially reasonable efforts to agree upon and complete, not
later than October 1 of each calendar year during the Term (as defined below), a
written production and delivery plan with respect to the Products to be made
available for purchase by Riverwood during the next calendar year as provided in
Sections 1.1, 1.2 and 1.3 (the "Annual Plan"), including a schedule for delivery
of Products to the West Monroe Facility or to other Facilities as designated by
Riverwood. Such Annual Plan may reflect any substitution of Products upon which
the parties shall have agreed as provided in Section 1.5.

        (b)  Following adoption of each Annual Plan, the parties shall each use
their respective best commercially reasonable efforts to implement such Annual
Plan in accordance with its terms. Products shall be delivered throughout the
calendar year in accordance with the Annual Plan for such year, provided that
during any one or more consecutive calendar quarters of any calendar year, Plum
Creek may vary its deliveries, and Riverwood may vary its purchases, of Pine
Pulpwood or Chips above or below the relevant Cumulative Quarterly Quantity (as
defined below) therefor by up to five percent (5%) of the Yearly Quantity (as
defined below) therefor, and of Hardwood Pulpwood above or below the relevant
Cumulative Quarterly Quantity therefor by up to ten percent (10%) of the Yearly
Quantity therefor, as long as delivery and purchase obligations are reconciled,
and the Yearly Quantity of such Product shall have been delivered and purchased,
by the end of each calendar year. Any other fluctuations in deliveries during
any calendar quarter will be reconciled by the end of such quarter. The term
"Yearly Quantity" means, for any calendar year, the annual quantity for the
relevant Product to be purchased and sold hereunder during such year as
specified in Annex A. The term "Cumulative Quarterly Quantity" means, for any
one or more consecutive quarters in any calendar year, the Yearly Quantity for
the relevant Product for such year, multiplied by the number of such quarters,
and divided by four.

2

--------------------------------------------------------------------------------


        (c)  A failure in good faith of the parties to agree on an Annual Plan
shall not constitute a breach of this Agreement entitling a party to exercise
its termination rights under Article VII or affect the parties' obligations to
comply with all other terms and conditions of this Agreement.

        Section 1.7    Force Majeure; Non-Discrimination.    (a) For the
purposes of this Agreement, (1) the term "Force Majeure" means any cause,
condition or event beyond a party's reasonable control that delays or prevents
such party's performance of its obligations hereunder, including war, acts of
government, acts of public enemy, riots, civil strife, lightning, fires,
explosions, storms, floods, power failures, other acts of God or nature, labor
strikes, lockouts or other disputes, and other similar events or circumstances;
provided, however, that adverse financial or market conditions shall not
constitute Force Majeure, and (2) the term "Affected Party" means the party that
becomes subject to Force Majeure, and (3) the term "Non-Affected Party" means
the party that is not the Affected Party.

        (b)  Subject to the provisions of this Section 1.7, the Affected Party
shall not be liable hereunder to the Non-Affected Party for a delay in or
failure of performance by the Affected Party of its obligations hereunder that
is caused by Force Majeure. If Force Majeure results in a reduction, but not a
complete cessation, of the Affected Party's production or operations in
connection with this Agreement, the Affected Party (i) shall use its best
efforts to meet its obligations hereunder to the extent commercially reasonable
(including, in the case of Plum Creek, substituting Pulpwood for Chips if
Riverwood elects to accept such substitution in its reasonable discretion),
(ii) shall treat the Non-Affected Party on a preferred basis as and to the
extent provided in Section 1.7(c) with respect to its purchase or sale
hereunder, as the case may be, of the respective quantities of Products set
forth in Annex A under the heading "Preferred Quantity" (the "Preferred
Quantities"), and (iii) otherwise shall treat the Non-Affected Party no less
favorably than the Affected Party treats all of its other customers (if Plum
Creek is the Affected Party) or suppliers (if Riverwood is the Affected Party)
during the period of such reduced production or operations.

        (c)  If Riverwood becomes subject to Force Majeure, Plum Creek shall be
the preferred supplier of Products in Preferred Quantities to Riverwood at the
West Monroe Facility and the Other Facilities, and accordingly Riverwood shall
not reduce its purchases of any Product from Plum Creek below the respective
Preferred Quantity thereof unless Riverwood shall have previously suspended its
purchases of such Product from all other suppliers to the West Monroe Facility
and the Other Facilities. If Plum Creek becomes subject to Force Majeure,
Riverwood shall be Plum Creek's preferred customer for Products in Preferred
Quantities, and accordingly Plum Creek shall not reduce its sales of any Product
to Riverwood below the respective Preferred Quantity thereof unless Plum Creek
shall have previously suspended its sales of such Product to all other
customers.

        (d)  The amount by which the quantity of any Product otherwise required
to be purchased or sold hereunder shall be permitted to be reduced as a result
of Force Majeure shall be prorated for the period during which such Force
Majeure is in effect and continuing (such period, the "Force Majeure Period"),
based on the respective Yearly Quantity for each calendar year in which such
Force Majeure is in effect, prorated (if applicable) for the portion of such
year constituting all or part of such Force Majeure Period. The Affected Party
shall not be required to make up the volume not purchased or produced during the
Force Majeure Period. The Affected Party shall be entitled to make up such
volume to the extent of Product delivery or purchase variations otherwise
permitted by Section 1.6(b), subject to Section 1.7(e).

        (e)  If the Affected Party reduces the volume of any Product to be
purchased or sold due to Force Majeure (the amount of such reduction, the
"Reduction Amount"), the Affected Party shall give written notice to the
Non-Affected Party of such reduction and the effective date thereof. If such
reduction continues in effect for a period of 60 days or more, the Non-Affected
Party shall then have the right, in the case of Plum Creek, to sell all or part
of the Reduction Amount of such Product not purchased by Riverwood to another
buyer or buyers, and in the case of Riverwood, to purchase all or

3

--------------------------------------------------------------------------------


part of the Reduction Amount of such Product not sold by Plum Creek from another
seller or sellers, subject to the following:

(i)The Non-Affected Party shall not enter into any contract for any such sale or
purchase for a term longer than one (1) year's duration.

(ii)The Non-Affected Party shall give the Affected Party written notice of each
such contract, including the volume sold or purchased thereunder and the term
thereof.

(iii)The annual volume commitment of the Non-Affected Party for such Product as
specified in Section 1.1, 1.2 or 1.3 (as applicable) and Annex A shall be
reduced by such volume sold or purchased under such contract for the duration
thereof.

(iv)The Affected Party may, at any time, increase the volume of such Product to
be purchased or sold hereunder by all or part of the Reduction Amount, provided
the amount of such increase shall not exceed an amount equal to the Reduction
Amount minus the volume of such Product that the Non-Affected Party has already
committed to sell or purchase to or from any third party as provided in and in
compliance with this Section 1.7(e).


ARTICLE II

PRICE AND DELIVERY TERMS


        Section 2.1    Prices.    (a) The initial prices for the Products shall
be as has been separately agreed between the parties. Such prices shall remain
in effect until December 31, 1996. Beginning on January 1, 1997 and at the
beginning of every calendar quarter thereafter (each such calendar quarter
period, a "Price Period"), the prices to be paid for the Products to be
delivered during such Price Period shall be adjusted in accordance with the
provisions of this Section 2.1. Riverwood and Plum Creek shall negotiate in good
faith to determine the prices for Products for the next Price Period prior to
expiration of the current Price Period. If the parties cannot agree on such
prices at least ten (10) days prior to expiration of the current Price Period,
the parties shall submit the issue to arbitration as provided in Section 2.4.

        (b)  The price of each Product for any Price Period shall be equal to
the then current fair market value of such Product in the Region (as defined
below), including exports from the Region. The determination of fair market
value for any Product shall take into account all relevant factors, including
quality specifications, prices for such Product paid by Riverwood to other
suppliers to the West Monroe Facility or the Other Facilities, prices for such
Product obtained for sales by Plum Creek from the Region, published prices for
such Product in the Region in any industry publications, and delivery costs.
Volume may be considered as a factor in determining the fair market value of any
Product but shall not be used to impute any price premium or discount.
Notwithstanding the foregoing, the fair market value of Pine Pulpwood or
Hardwood Pulpwood shall be calculated by determining the Stumpage Price (as
defined below) of such Product and adding to such amount the amount of Delivery
Cost (as defined below).

        (c)  The term "Region" means the region consisting of (1) the portion of
Arkansas south of a line running due west to due east and intersecting the city
of Little Rock, Arkansas, (2) Louisiana, (3) the portion of Mississippi south of
Interstate 20, and (4) the portion of Texas east of a line running due north to
due south and intersecting the town of Tyler, Texas. The term "Stumpage Price"
means, for Pine Pulpwood or Hardwood Pulpwood, the fair market price paid "at
the stump" for such Product in the Region. The term "Delivery Cost" means, for
Pine Pulpwood or Hardwood Pulpwood, the fair market delivery cost for cutting
such Product and hauling such Product a distance of twenty-five (25) miles in
northern Louisiana; provided that for any Price Period ending on or prior to
December 31, 1997, such fair market delivery cost shall be deemed to be an
amount equal to the lesser

4

--------------------------------------------------------------------------------


of (i) the actual cost then being incurred by Plum Creek for cutting such
Product and hauling such Product a distance of twenty-five (25) miles in
northern Louisiana, excluding any cost attributable to silvicultural or forest
management activities, including clearing brush, and (ii) the actual cost being
incurred by Riverwood as of the date hereof for cutting such Product and hauling
such Product a distance of twenty-five (25) miles in northern Louisiana,
excluding any cost attributable to silvicultural or forest management
activities, including clearing brush.

        (d)  A failure in good faith of the parties to agree on the prices to be
paid for any Product shall not constitute a breach of this Agreement entitling a
party to exercise its termination rights under Article VII or affect the
parties' obligations to comply with all other terms and conditions of this
Agreement.

        Section 2.2    Delivery Terms.    All Products covered by this Agreement
shall be delivered to Riverwood F.O.B. to the West Monroe Facility or to
Riverwood's Farmerville, Wild Spur or Martin chip mill facilities located in
northern Louisiana (the "Other Facilities"), pursuant to the delivery
requirements in the Annual Plan. In addition, Riverwood may, from time to time,
acquire or construct one or more additional chip or paper mill facilities within
ten (10) miles of the West Monroe Facility or any Other Facility, and Products
shall be delivered to Riverwood F.O.B. to any such additional facility (such
additional facilities, together with the West Monroe Facility and the Other
Facilities, the "Facilities"). Riverwood may direct that Plum Creek deliver
Products not in accordance with the Annual Plan or that Plum Creek deliver
Products to other facilities owned by Riverwood or any affiliate of Riverwood,
in addition to the Facilities, as long as (i) Riverwood gives Plum Creek at
least thirty (30) days' prior written notice, and (ii) Riverwood pays Plum Creek
for the increased costs of delivery (if any) resulting from such a redirection
of Products. Risk of loss and title shall pass when Products are unloaded at the
designated facility.

        Section 2.3    Payment.    Riverwood shall pay Plum Creek within twenty
(20) days after Riverwood's receipt of each invoice for any Products delivered
to Riverwood, based upon the volume of the Products delivered, as determined by
the weight of such Products at the time of delivery. Such invoices shall not be
delivered by Plum Creek to Riverwood more frequently than weekly.

        Section 2.4    Disputes.    (a) If Riverwood and Plum Creek do not agree
on the prices for all Products for the next Price Period at least ten (10) days
prior to the expiration of the current Price Period, the fair market price for
any Product as to which the parties shall not have so agreed shall be determined
by an arbitrator selected by the parties. If the parties fail to agree on the
selection of an arbitrator by the end of the current Price Period, the parties
shall each select an arbitrator within five (5) days thereafter and the two
arbitrators shall select a third arbitrator within five (5) days of their
selection. Any arbitrator shall be independent and shall have no affiliation
with either party or any affiliate of either party. The arbitrators shall be
experienced in the timber and paper industries, familiar with the factors taken
into account in pricing wood fiber products in such industries, and otherwise
qualified to make the pricing determinations required by this Section 2.4. If
one of the parties does not select an arbitrator within five (5) days after the
end of the current Price Period, the arbitrator chosen solely by the other party
shall be responsible for determining the fair market price for any Product as to
which the parties shall not have previously agreed.

        (b)  Each party shall each submit to the arbitrator or arbitrators and
to the other party within ten (10) days of the date of selection of the
arbitrator or arbitrators, as applicable, the last price proposal made to the
other party prior to initiating the arbitration proceedings. Each party may
submit information in support of its price proposal, consistent with the fair
market value analysis described in Section 2.1. Within ten (10) days of the date
the parties have submitted their price proposals, the arbitrator or arbitrators
shall, with respect to each Product for which the price is in dispute, select
either the proposed price submitted by Plum Creek or the proposed price
submitted by Riverwood. The arbitrator or arbitrators, in making such decision,
shall select the proposed price that most

5

--------------------------------------------------------------------------------


accurately reflects the fair market price for such Product, taking into account
all of the factors set forth in Sections 2.1(b) and 2.1(c). If a party has
failed to timely submit its price proposal for any Product, the arbitrator or
arbitrators shall select the other party's price proposal for such Product.
During the pendency of the arbitration proceedings, the price for any Product in
dispute shall be the price for such Product that was in effect at the end of the
Price Period in which the dispute arose. Once the price for such Product has
been determined by such arbitration, such price shall be retroactive to the
beginning of the Price Period for which such price is applicable. The
arbitration decision shall be final, binding and conclusive upon both parties
for such Price Period. The expenses of any arbitration hereunder shall be borne
equally by the parties.

        Section 2.5    Testing and Verification; Non-Conforming
Product.    (a) Riverwood shall be entitled to sample and test Products in
accordance with the procedures described in Annex D, as such procedures may be
modified or changed by Riverwood from time to time in accordance with this
Section 2.5 (as so modified or changed, the "Test Procedures"). Riverwood may
from time to time modify any of the Test Procedures as to any Product that
Riverwood applies to all of its suppliers of such Product to the West Monroe
Facility or any other Facility. Riverwood shall not discriminate against Plum
Creek in modifying the Test Procedures. Plum Creek shall have the right to
inspect at all reasonable times Riverwood's method of measurement of weight and
quality specification compliance in order to verify accuracy in such
measurements. Riverwood shall modify its measurement practices if Plum Creek
reasonably demonstrates that existing practices have produced material errors in
measurement. Riverwood shall pay any underpayments, and Plum Creek shall
reimburse any overpayments, for discrepancy in Product measurements for the
period of time for which the parties agree such procedural error is reasonably
estimated to have occurred.

        (b)  If any shipment of any Product fails to satisfy the applicable
Product Specifications, as determined by Riverwood pursuant to the Test
Procedures, Riverwood shall have the right to reject such shipment. Riverwood
shall notify Plum Creek of any such rejection as soon as is reasonably possible.
If such rejected shipment is of Pulpwood, Riverwood shall have the options
respecting non-conforming Pulpwood set forth in Annex E. If such rejected
shipment is of Chips, Riverwood shall either return the rejected Product to Plum
Creek at Plum Creek's expense or, in Riverwood's sole discretion, offer to
accept such rejected Chips as wood fuel, provided Riverwood then has a need for
wood fuel. If Plum Creek elects to sell the rejected product to Riverwood as
wood fuel, Riverwood will pay to Plum Creek a reasonable price for such product,
equal to the then-current average price paid for such wood fuel by Riverwood to
unaffiliated third parties.


ARTICLE III

TERM


        Section 3.1    Initial Term.    This Agreement shall remain in full
force and effect for twenty (20) years from the date hereof (the "Initial
Term"), unless sooner terminated as provided in Section 7.1.

        Section 3.2    Extended Term.    Either party may, at its sole option,
extend the Initial Term of this Agreement by written notice to the other party
for a period of up to ten (10) additional years upon written notice to such
other party delivered not later than twelve (12) months prior to the expiration
of the Initial Term (the Initial Term, as the same may be extended pursuant to
this Section 3.2, the "Term"). If both parties exercise such option, the Initial
Term shall be extended by the longer of the two periods so elected.

6

--------------------------------------------------------------------------------



ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS


        Section 4.1    Warranty of Quality.    Plum Creek warrants and covenants
that it will use its best commercially reasonable efforts to cause all Chips to
meet the Chip Quality Specifications, and to cause all Pine Pulpwood and
Hardwood Pulpwood to meet the Pulpwood Quality Specifications.

        Section 4.2    Ownership of Products.    (a) Plum Creek represents and
warrants that it is, and at all times during the Term will be, the owner of all
Products, and that it shall sell such Products to Riverwood free and clear of
any and all Liens (as defined below). Plum Creek shall protect, indemnify,
defend and hold harmless Riverwood against any Losses (as defined below)
incurred or sustained by Riverwood arising out of or resulting from any Liens
affecting any Products.

        (b)  The term "Liens" means any and all liens, charges, mortgages, deeds
to secure debt, pledges, security interests, options, adverse claims or other
encumbrances of any nature whatsoever. The term "Losses" means any and all
claims, liabilities, obligations, losses, fines, costs, royalties, proceedings,
deficiencies or damages (whether absolute, accrued, conditional or otherwise and
whether or not resulting from third party claims) including but not limited to
out-of-pocket expenses and reasonable attorneys' and accountants' fees incurred
in the investigation or defense of any of the same or in enforcing any of their
respective rights hereunder.

        Section 4.3    Plum Creek Power and Authority; Enforceability.    Plum
Creek represents and warrants that it is a limited partnership duly organized
and validly existing under the laws of the State of Delaware, and that it has
all requisite partnership authority to enter into this Agreement and to perform
its obligations hereunder. Plum Creek represents and warrants that this
Agreement has been duly authorized, executed and delivered by Plum Creek and
constitutes the legal, valid and binding obligation of Plum Creek, enforceable
against Plum Creek in accordance with its terms, except as enforceability may be
limited by (i) bankruptcy, reorganization, insolvency, moratorium, receivership
or other similar laws affecting or relating to the enforcement of creditors'
rights or remedies generally, and (ii) general principles of equity (whether
considered at law or in equity).

        Section 4.4    Compliance with Laws; Maintenance of
Timberlands.    (a) Plum Creek agrees that its performance of this Agreement
shall comply in all material respects with applicable state and federal laws and
regulations, including, but not limited to, all environmental laws and the Fair
Labor Standards Act of 1938, as amended.

        (b)  Plum Creek agrees to cultivate, manage and maintain the Timberlands
in accordance with the Sustainable Forestry Principles of the American Forest
and Paper Association (the "AFPA"), as modified by the AFPA from time to time
(and in the event that the AFPA at any time in the future ceases to exist or to
establish such principles, then the principles of any successor entity
performing a similar function shall apply) and with the Best Forestry Management
Practices published by the Louisiana and Arkansas Forestry Associations,
respectively, and in a manner which will enable it to perform all of its
obligations hereunder.

        Section 4.5    Plum Creek as Independent Contractor.    No relationship
of employer and employee, or master and servant, is intended to exist, nor shall
any be construed to exist, between Riverwood and Plum Creek, or between
Riverwood and any servant, agent, employee, subcontractor or supplier of or to
Plum Creek. Each party hereto shall select and pay its own servants, agents,
employees, subcontractors and suppliers, and neither such party nor any of its
servants, agents, employees, subcontractors and suppliers shall be subject to
any orders, supervision or control of the other party hereto. The parties
acknowledge that this Agreement does not create a partnership, joint venture or
any relationship other than a contract between independent parties.

7

--------------------------------------------------------------------------------


        Section 4.6    Indemnity by Plum Creek.    Riverwood shall in no way be
liable for any personal injuries (including death), property damage or other
Losses caused by, resulting from, or attributable to, the negligence,
intentional misconduct or bad faith of Plum Creek, or of any servant, agent,
employee, subcontractor or supplier of or to Plum Creek, in performing Plum
Creek's obligations under this Agreement, or in the operation of the business of
Plum Creek or any such servant, agent, employee, subcontractor or supplier in
connection with this Agreement. Plum Creek shall protect, defend, indemnify and
hold harmless each of Riverwood, its parents Riverwood Holding, Inc. and RIC
Holding, Inc., and its subsidiaries and other affiliates, and each of its and
their respective agents, officers, partners, directors, employees, successors
and assigns, from and against any claim, demand, cause of action, lawsuit or
other Loss arising out or resulting from any such negligence, intentional
misconduct or bad faith of Plum Creek, or of any servant, agent, employee,
subcontractor or supplier of or to Plum Creek, except solely to the extent such
Loss is finally judicially determined to have arisen out of or resulted from the
negligence, intentional misconduct or bad faith of any of Riverwood, its parents
Riverwood Holding, Inc. and RIC Holding, Inc., and its subsidiaries and other
affiliates, or any of its or their respective servants, agents, officers,
partners, directors, employees, subcontractors or suppliers.

        Section 4.7    Riverwood Power and Authority;
Enforceability.    Riverwood represents and warrants that it is a corporation
duly organized and validly existing under the laws of the State of Delaware, and
that it has all requisite corporate authority to enter into this Agreement and
to perform its obligations hereunder. Riverwood represents and warrants that
this Agreement has been duly authorized, executed and delivered by Riverwood and
constitutes the legal, valid and binding obligation of Riverwood, enforceable
against Riverwood in accordance with its terms, except as enforceability may be
limited by (i) bankruptcy, reorganization, insolvency, moratorium, receivership
or other similar laws affecting or relating to the enforcement of creditors'
rights or remedies generally, and (ii) general principles of equity (whether
considered at law or in equity).

        Section 4.8    Indemnity by Riverwood.    Plum Creek shall in no way be
liable for any personal injuries (including death), property damage or other
Losses caused by, resulting from, or attributable to, the negligence,
intentional misconduct or bad faith of Riverwood, or of any servant, agent,
employee, subcontractor or supplier of or to Riverwood, in performing
Riverwood's obligations under this Agreement, or in the operation of the
business of Riverwood or any such servant, agent, employee, subcontractor or
supplier in connection with this Agreement. Riverwood shall protect, defend,
indemnify and hold harmless each of Plum Creek, its general partner Plum Creek
Management Company, L.P., and its subsidiaries and other affiliates, and each of
its and their respective agents, officers, partners, directors, employees,
successors and assigns, from and against any claim, demand, cause of action,
lawsuit or other Loss arising out or resulting from any such negligence,
intentional misconduct or bad faith of Riverwood, or of any servant, agent,
employee, subcontractor or supplier of or to Riverwood, except solely to the
extent such Loss is finally judicially determined to have arisen out of or
resulted from the negligence, intentional misconduct or bad faith of any of Plum
Creek, its general partner, and its subsidiaries and other affiliates, or any of
its or their respective servants, agents, officers, partners, directors,
employees, subcontractors or suppliers.


ARTICLE V

REMEDIES


        Section 5.1    Alternative Purchase or Sale Rights.    (a) In the event
Plum Creek fails or is unable for any reason other than Force Majeure to deliver
the quantities of any of the Products required by this Agreement, then, in
addition to any other remedies available to Riverwood, Riverwood may purchase an
equivalent quantity of such Products from any other source or sources, and Plum
Creek shall reimburse Riverwood for the reasonable difference between
Riverwood's costs in purchasing such

8

--------------------------------------------------------------------------------


Products and the costs that Riverwood would have incurred had Plum Creek
delivered such Products in accordance with this Agreement. Riverwood shall use
its reasonable efforts to obtain the Products at reasonable prices and delivery
costs and to mitigate its damages accordingly.

        (b)  In the event Riverwood fails or is unable for any reason other than
Force Majeure to purchase the quantities of any of the Products required by this
Agreement, then, in addition to any other remedies available to Plum Creek, Plum
Creek may sell an equivalent quantity of such Products to any other buyer or
buyers, and Riverwood shall reimburse Plum Creek for the reasonable difference
between Plum Creek's price in selling such Products to such third party and the
price that Plum Creek would have received had Riverwood purchased such Products
in accordance with this Agreement. Plum Creek shall use its reasonable efforts
to sell the Products at reasonable fair market prices and to mitigate its
damages accordingly.

        Section 5.2    Equitable Relief.    Each party understands and
acknowledges that monetary damages will not be a sufficient remedy for breach of
this Agreement by such party, and that the other party shall be entitled to
injunctive relief and for specific performance as remedies for any such breach.
Such remedies shall not be deemed to be such other party's exclusive remedies
for any such breach of this Agreement, but shall be in addition to any other
remedies provided herein or available at law, in equity or otherwise.

        Section 5.3    Consent to Jurisdiction.    In connection with any
proceeding initiated by either party under or with respect to this Agreement and
the transactions contemplated hereby, each party hereby consents to the
jurisdiction of any United States Federal Court sitting in the State of
Louisiana having jurisdiction in the matter and to the jurisdiction of the
Fourth Judicial District Court, Ouachita Parish, Louisiana. Each party
acknowledges and agrees that any controversy that may arise under this Agreement
is likely to involve complicated and difficult issues, and therefor it hereby
irrevocably and unconditionally waives any right it may have to a trial by jury
in respect of any litigation directly or indirectly arising out of or relating
to this Agreement, or the breach, termination or validity of this Agreement, or
the transactions contemplated by this Agreement. Each party certifies and
acknowledges that (a) no representative, agent or attorney of any other party
has represented expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (b) it understands
and has considered the implications of this waiver, (c) it makes this waiver
voluntarily, and (d) it has been induced to enter into this Agreement by, among
other things, the mutual waivers and certifications in this Section 5.3.

        Section 5.4    Waiver of Consequential Damages.    Each party hereby
waives any right to recover consequential, punitive, exemplary or similar
damages in any arbitration, lawsuit, litigation or proceeding arising out or
resulting from this Agreement. Each party certifies and acknowledges that (a) no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of arbitration,
litigation or other proceeding, seek to enforce the foregoing waiver, (b) it
understands and has considered the implications of this waiver, (c) it makes
this waiver voluntarily, and (d) it has been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 5.4.

9

--------------------------------------------------------------------------------




ARTICLE VI

RIGHT OF FIRST OFFER OR REFUSAL


        Section 6.1    Limits on Certain Transfers of Timberlands.    As
indicated in the Recitals, Riverwood and New River have transferred and conveyed
their right, title and interest in and to the Timberlands to Plum Creek. So long
as this Agreement is in effect and subject to the terms and conditions hereof,
Plum Creek agrees not to effect, cause or permit any Transfer (as defined below)
to any other Person except in compliance with the terms of this Article VI. The
term "Transfer" means any sale, lease, conveyance, exchange, grant of usufruct,
disposition or other transfer, directly or indirectly (whether by agreement,
operation of law, or otherwise), of all or any portion of the Timberlands or all
or any portion of Plum Creek's interest in the Timberlands.

        Section 6.2    Limitation on Transfers for Three Years.    (a) During
the period beginning on the date hereof and ending on the third anniversary of
the date hereof (such three-year period, the "Initial Period"), Plum Creek
agrees not to effect, cause or permit any Transfer to any other Person, except
pursuant to Permitted Transfers (as defined below). The term "Permitted
Transfer" means any Transfer (whether during the Initial Period or after the
Initial Period):

(i)that is a transfer to any one or more Persons, in one or a series of
transactions, of up to an aggregate of fifty thousand (50,000) acres of the
Timberlands on any terms and conditions (the "Initial 50,000 Acres");

(ii)to any Person (other than a natural person) that is an affiliate of Plum
Creek controlled by Plum Creek and that assumes all liabilities and obligations
of Plum Creek under this Agreement in accordance with Section 8.2, provided that
such Person shall not be a Specified Entity and at all times prior to the end of
the Initial Period shall be and remain an affiliate of Plum Creek controlled by
Plum Creek;

(iii)to any Person that merges or consolidates with or into Plum Creek, or
acquires all or substantially all of the assets of Plum Creek, and that assumes
all liabilities and obligations of Plum Creek under this Agreement in accordance
with Section 8.2;

(iv)in connection with a land exchange, swap or similar arrangement involving
Plum Creek's acquisition of replacement timbered property located in northern
Louisiana or southern Arkansas ("Replacement Property"), provided that (1) Plum
Creek shall have demonstrated to Riverwood's reasonable satisfaction that Plum
Creek's obligations under this Agreement can be satisfied by use and
exploitation of such Replacement Property, (2) such Replacement Property shall
be and become subject to this Agreement, and Plum Creek's liabilities and
obligations and Riverwood's rights hereunder, including under this Article VI,
(3) such Replacement Property shall be made subject to the recorded memorandum
described in Section 6.9, and (4) such Replacement Property shall be deemed to
constitute a part of the Timberlands for purposes of this Article VI; or

(v)consisting of operating leases for hunting or other recreational or other
operational purposes entered into by Plum Creek, or stumpage sales made by Plum
Creek, in each case in the ordinary course of business.

        (b)  Any Permitted Transfer of all or part of the Initial 50,000 Acres
pursuant to and in compliance with Section 6.2(a)(i) (a "Permitted 50,000 Acre
Transfer") shall be free of any right of Riverwood granted under this Agreement,
subject to compliance with the provisions of Sections 6.2 and 6.10.

        (c)  Any Permitted Transfer to any affiliate of Plum Creek pursuant to
and in compliance with Section 6.2(a)(ii) (a "Permitted Controlled Affiliate
Transfer") shall be free of any right of first offer or

10

--------------------------------------------------------------------------------


refusal of Riverwood under this Article VI, but shall be subject to the
provisions of Sections 6.2, 6.4, 6.9 and 8.2. Plum Creek agrees to cause such
affiliate of Plum Creek to be and remain an affiliate of Plum Creek that is
controlled by Plum Creek, at all times prior to the end of the Initial Period.
If at any time after the end of the Initial Period, such Person is not, or will
not be, an affiliate of Plum Creek that is controlled by Plum Creek, Plum Creek
shall comply with the provisions of Section 6.4.

        (d)  Any Permitted Transfer pursuant to and in compliance with
Section 6.2(a)(iii) shall be free of any right of first offer, purchase or first
refusal of Riverwood under this Article VI, but shall be subject to the
provisions of Section 6.2, 6.9 and 8.2.

        (e)  Any Permitted Transfer pursuant to and in compliance with
Section 6.2(a)(iv) (a "Permitted Land Swap Transfer") shall be free of any right
of Riverwood granted under this Agreement, subject to compliance with the
provisions of Sections 6.2, 6.9 (with respect to the relevant Replacement
Property) and 6.10.

        (f)    Except as provided in Sections 6.2(b), 6.2(c), 6.2(d) and 6.2(e),
all Transfers shall be subject to Riverwood's rights under this Agreement,
including Riverwood's rights of first offer, purchase or first refusal as and to
the extent described in this Article VI, and shall be subject to the provisions
of Section 6.9. Any purported Transfer that does not comply with all of the
requirements of this Article VI shall be null and void and shall be of no force
or effect.

        (g)  Any Person to which a Permitted Controlled Affiliate Transfer, or
any Transfer pursuant to and in compliance with Section 6.2(a)(iii), is made,
shall be entitled to effect any Permitted Transfer pursuant to and in compliance
with Section 6.1(a)(i), subject to the requirement thereof that not more than an
aggregate of the Initial 50,000 Acres shall be permitted to be transferred
pursuant thereto. Any such Person, and any Person to which a Transfer referred
to in Section 6.2(f) is made, shall be subject to and shall comply with the
provisions of this Article VI to which Plum Creek is subject.

        Section 6.3    Transfers Subject to Right of First Offer.    (a) Subject
to the terms and conditions of this Section 6.3, Riverwood shall have a right of
first offer (the "First Offer Right") with respect to any proposed Transfer,
other than (i) a Specified Transfer (as defined below) to which Section 6.5
applies and for which Plum Creek has given a Specified Transfer Notice (as
defined below), (ii) a Permitted 50,000 Acre Transfer, (iii) a Permitted Land
Swap Transfer, or (iv) a Permitted Controlled Affiliate Transfer.

        (b)  If, at any time following the expiration of the Initial Period
during the Term, Plum Creek desires to effect, cause or permit a Transfer (other
than a Specified Transfer to which Section 6.5 applies and for which Plum Creek
has given a Specified Transfer Notice, a Permitted 50,000 Acre Transfer, a
Permitted Land Swap Transfer, or a Permitted Controlled Affiliate Transfer),
Plum Creek shall, prior to effecting, causing or permitting any such Transfer,
give to Riverwood written notice of such desire (a "Transfer Notice"). Such
Transfer Notice shall specify the acreage and interest proposed to be
transferred (the "Notice Acreage"), and the proposed purchase price for the
Notice Acreage (the "Notice Price"), which price shall be an all-cash price. Any
purported Transfer Notice that does not comply with all of the requirements of
this Article VI shall be null and void and shall be of no force or effect.

        (c)  Following receipt of such Transfer Notice, Riverwood may exercise
its First Offer Right to purchase the Notice Acreage by giving written notice
thereof (a "Notice of Election") to Plum Creek not later than the date that is
thirty (30) days after the date on which Riverwood receives such Transfer Notice
(such date of receipt, the "Notice Date").

        (d)  In the event that Riverwood does not give a Notice of Election to
Plum Creek within the applicable period specified in Section 6.3(c), Plum Creek
shall be free to effect a Transfer of all (but not less than all) of the Notice
Acreage to one (but not more than one) Person in one (but not more than one)
transaction, without further restriction under this Section 6.3 (but subject to
Section 6.4 and

11

--------------------------------------------------------------------------------


Section 6.9(b)), within one hundred eighty (180) days of the Notice Date, at a
price that is not less than the Notice Price, and otherwise upon the terms
specified in the Transfer Notice. If Plum Creek does not consummate any such
Transfer within such time period or upon such terms, such Notice Acreage shall
become and remain subject to all of the rights of Riverwood under this
Article VI.

        Section 6.4    Indirect Transfers Subject to Right of
Purchase.    (a) Subject to the terms and conditions of this Section 6.4,
Riverwood shall have a right of purchase (the "Purchase Right") with respect to
the Timberlands and any interest therein, in the event of any Transfer Event (as
defined below). The term "Transfer Event" means any Transfer, transaction,
occurrence or event pursuant to which any affiliate of Plum Creek that acquires
Timberlands or any interest therein in a Permitted Controlled Affiliate Transfer
shall no longer be an affiliate of Plum Creek controlled by Plum Creek (such
Person, a "Former Affiliate").

        (b)  If, at any time following the expiration of the Initial Period
during the Term, Plum Creek desires to effect, cause or permit a Transfer Event,
or any other Transfer Event shall occur, Plum Creek shall, prior to effecting,
causing or permitting any such Transfer Event, and concurrently with the
occurrence of any other Transfer Event, give to Riverwood written notice of such
desire or of such occurrence (a "Transfer Event Notice"). Such Transfer Event
Notice shall provide reasonably detailed information concerning such Transfer
Event, including its status and the identity of the Persons involved therein.
Any purported Transfer Event Notice that does not comply with all of the
requirements of this Article VI shall be null and void and shall be of no force
or effect.

        (c)  Following receipt of such Transfer Event Notice, Riverwood may
exercise its Purchase Right to purchase the Timberlands and interest therein
held by the Former Affiliate (the "Subject Property"), for a price equal to the
fair market value of such Subject Property, by giving written notice thereof (a
"Transfer Event Notice of Election") to Plum Creek not later than the date that
is thirty (30) days after the date on which such fair market value shall have
been determined in accordance with Section 6.4(d).

        (d)  Within fifteen (15) days of the date on which Riverwood receives
such Transfer Event Notice (such date of receipt, the "Transfer Event Notice
Date"), Plum Creek shall choose a nationally recognized investment banking firm
(the "Plum Creek Firm") and Riverwood shall choose a nationally recognized
investment banking firm (the "Riverwood Firm"). Such firms shall jointly
determine the method of evaluating the fair market value of the Subject
Property, and such fair market value. If such firms are unable to agree on such
method of evaluation or such fair market value, such firms shall jointly
designate a third nationally recognized investment banking firm (the "Third
Firm"), which shall determine the fair market value of the Subject Property, and
such determination shall be final and binding on the parties. Any such fair
market value determination, whether by the Plum Creek Firm and Riverwood Firm
jointly or by the Third Firm, shall be on the basis of the most likely sales
price for such Subject Property or similar property in an arms length
transaction in the then current market, and shall take into account the form of
conveyance and any Liens to which the Subject Property is then subject. Plum
Creek shall bear the fees and expenses of the Plum Creek Firm, and Riverwood
shall bear the fees and expenses of the Riverwood Firm. The fees and expenses of
the Third Firm shall be borne equally by the parties.

        Section 6.5    Transfers Subject to Right of First
Refusal.    (a) Subject to the terms and conditions of this Section 6.5,
Riverwood shall have a right of first refusal (the "First Refusal Right") with
respect to any proposed Transfer to any Specified Entity (as defined below),
other than a Permitted 50,000 Acre Transfer. Riverwood shall have such First
Refusal Right regardless of whether it has previously elected not to exercise
any First Offer Right with respect to the acreage or interest proposed to be
transferred pursuant to such Transfer.

        (b)  If, at any time following the expiration of the Initial Period
during the Term, Plum Creek desires to effect, cause or permit a Transfer to a
Specified Entity (a "Specified Transfer"), other than a

12

--------------------------------------------------------------------------------


Permitted 50,000 Acre Transfer, Plum Creek shall, prior to effecting, causing or
permitting any such Specified Transfer, give to Riverwood written notice of such
desire (a "Specified Transfer Notice"). Plum Creek shall not give such Specified
Transfer Notice, or effect, cause or permit any such Specified Transfer, unless
and until it shall have received a bona fide, legally binding offer in writing
from a Specified Entity with respect to a Transfer that includes all the
material economic terms on which such Specified Transfer would occur (a
"Transfer Offer"), which Plum Creek desires to accept and pursuant to which Plum
Creek would effect, cause or permit such Specified Transfer. Such Specified
Transfer Notice shall specify the acreage and interest proposed to be
transferred (the "Specified Acreage"), the identity of the proposed transferee
Specified Entity, the purchase price for the Specified Acreage (the "Specified
Price"), and the terms for payment of such price, the date agreed on by Plum
Creek and such proposed transferee for the closing of such Specified Transfer,
and the other terms of the Transfer Offer. The Specified Transfer Notice shall
be accompanied by a copy of any document evidencing the Transfer Offer and, if
the terms of the proposed Specified Transfer have been reduced to a written
contingent purchase agreement (a "Contract"), a copy of such Contract. Any
purported Specified Transfer Notice that does not comply with all of the
requirements of this Article VI shall be null and void and shall be of no force
or effect.

        (c)  Following receipt of such Specified Transfer Notice, Riverwood may
exercise its First Refusal Right to purchase the Specified Acreage by giving
written notice thereof (a "Specified Notice of Election") to Plum Creek as
follows:

(i)If the Specified Price is an all-cash price, or other price acceptable to
Riverwood, such Specified Notice of Election shall be given not later than the
date that is thirty (30) days after the date on which Riverwood receives such
Specified Transfer Notice (such date of receipt, the "Specified Notice Date").

(ii)In the event that the Specified Price contains terms (including such terms
as a "like-kind" exchange under Section 1031 of the Internal Revenue Code) that
Riverwood in its reasonable judgment determines that it cannot meet, then
Riverwood may, within five (5) days of the Specified Notice Date, propose a
reasonable cash equivalent in lieu of such terms to Plum Creek, and if Plum
Creek agrees with such proposal, such Specified Notice of Election shall be
given not later than the date that is thirty (30) days after the date on which
Plum Creek so notifies Riverwood in writing.

(iii)If Plum Creek does not accept Riverwood's proposal, any dispute as to the
amount of such reasonable cash equivalent shall be settled by arbitration in
accordance with the provisions of Section 6.6, and such Specified Notice of
Election shall be given not later than the date that is thirty (30) days after
the date on which the parties shall have been notified in writing of the final
arbitration determination of such cash equivalent.

        (d)  In the event that Riverwood does not give such Specified Notice of
Election to Plum Creek within the applicable period specified in Section 6.5(c),
Plum Creek shall be free to effect the Specified Transfer of all (but not less
than all) the Specified Acreage, without further restriction under this
Section 6.5 (but subject to Section 6.9), to the proposed transferee Specified
Entity within one hundred twenty (120) days of the Specified Notice Date, at a
price equal to the Specified Price, and otherwise upon the terms specified in
the Specified Transfer Notice, any accompanying document evidencing the Transfer
Offer, and any accompanying Contract. If Plum Creek does not consummate such
Specified Transfer within such time period or upon such terms, such Specified
Acreage shall again become and remain subject to all of the rights of Riverwood
under this Article VI.

        (e)  The term "Specified Entity" shall mean any of (x) Georgia-Pacific
Corporation, International Paper Company, Weyerhaeuser Company, Willamette
Industries, Inc., Boise Cascade Corporation or Stone Container Corporation,
(y) any other timber products company having an integrated paper division
consisting in whole or in part of a paper plant within 100 miles of the West
Monroe Facility,

13

--------------------------------------------------------------------------------


and having assets valued in excess of the Specified Amount (as defined below) at
the time of the proposed Specified Transfer, or (z) any successor, subsidiary or
affiliate of any Person specified in either of the foregoing clauses (x) and
(y). The term "Specified Amount" shall mean an amount equal to $100,000,000,
plus or minus, for each then elapsed year in the Term, $100,000,000 multiplied
by the percentage increase or decrease in such year, if any, in the Consumer
Price Index for All Urban Consumers (CPI-U), U.S. City Average, All Items
(1982-84=100), as published from time to time by the U.S. Department of Labor,
Bureau of Labor Statistics. If the referenced index (1982-1984=100) of the CPI-U
is revised, the base index will be converted to a new base reference index in
accordance with the conversion table published by the Bureau of Labor
Statistics.

        Section 6.6    Arbitration to Determine Cash Equivalent
Price.    (a) Either party may initiate arbitration to determine the reasonable
cash equivalent of the Specified Price (or portion thereof), if Riverwood has
proposed a cash equivalent in accordance with Section 6.5(c), and Plum Creek has
not accepted such proposal within ten (10) days after the Specified Notice Date.
The party desiring to initiate such arbitration shall give notice to the other
party of such desire (an "Arbitration Notice") within fifteen (15) days of such
Specified Notice Date. Upon the giving of such Arbitration Notice, all other
time periods specified in Sections 6.5 and 6.7 relating to a Specified Transfer
shall be extended until the arbitration provided for in this Section 6.6 has
been completed.

        (b)  The reasonable cash equivalent of the Specified Price (or portion
thereof) shall be determined (i) by an arbitrator selected by the parties, or
(ii) if the parties fail to agree on the selection of such arbitrator within
five (5) days of date of delivery of the applicable Arbitration Notice, by a
majority of a committee of three (3) arbitrators consisting of one arbitrator
chosen by Plum Creek, one arbitrator chosen by Riverwood, and a third chosen by
the first two arbitrators, or (iii) if either party fails to notify the other
party of its choice of an arbitrator for such committee within ten (10) days of
the date of delivery of the applicable Arbitration Notice, solely by the
arbitrator so chosen by the other party.

        (c)  All arbitrators chosen hereunder shall have at least ten
(10) years' experience in the timber and paper industries, and the arbitration
shall be conducted in accordance with the rules of the American Arbitration
Association as then in effect. Such arbitration shall be held within the state
of Louisiana at such location as the arbitrator or arbitrators shall determine.
The final determination of the arbitrator or arbitrators shall be made within
five (5) days after the appointment thereof, and shall be final and binding on
the parties. The expenses of the arbitration shall be borne equally by the
parties.

        Section 6.7    Closing Terms.    (a) If Riverwood provides a Specified
Notice of Election to purchase any Specified Acreage pursuant to Section 6.5 and
the related Specified Transfer Notice was accompanied by a definitive Contract
that had been executed and delivered by Plum Creek and the applicable Specified
Entity, Riverwood and Plum Creek shall close such purchase in substantial
accordance with the material economic terms of such Contract, subject to
Sections 6.5(c) and 6.6.

        (b)  If such Specified Transfer Notice was not so accompanied by such a
definitive Contract, Riverwood and Plum Creek shall close such purchase of such
Specified Acreage in substantial accordance with the material economic terms of
the Transfer Offer, subject to Sections 6.5(c) and 6.6, and to the extent
consistent therewith the following terms and conditions. The following terms and
conditions shall also apply to the consummation of any purchase by Riverwood of
any Notice Acreage pursuant to an exercise of any First Offer Right in respect
thereof in accordance with Section 6.3, or of any Subject Property pursuant to
an exercise of any Purchase Right in respect thereof in accordance with
Section 6.4. Plum Creek shall, and cause any Former Affiliate to, comply with
the following terms and conditions.

(i)Riverwood shall pay one-half, and Plum Creek (or the Former Affiliate, as
applicable) shall pay one-half, of all real estate and other similar transfer
taxes on the deed or deeds given by Plum Creek (or the Former Affiliate, as
applicable). Riverwood shall pay the costs of

14

--------------------------------------------------------------------------------

recording all documents to be recorded and all costs of examining and insuring
title. Each party shall pay its own attorney's fees. There shall be a proration
of any applicable ad valorem taxes. Each party shall pay all other expenses of
the transaction incurred by it, including all brokers' commissions.

(ii)Plum Creek (or the Former Affiliate, as applicable) shall convey the
property to Riverwood by limited warranty deed, subject only to Permitted
Exceptions (as defined below). In no event shall the property be subject to any
deed to secure debt, or any mortgage, Lien or judgment, held by a person
claiming by, through or under Plum Creek (or the Former Affiliate, as
applicable). The obligation of Plum Creek (or the Former Affiliate, as
applicable) to convey title to any property in accordance with this
Section 6.7(b) shall not be affected by whether or not Riverwood examined title
or gives any notice to Plum Creek with respect to title. If Riverwood notifies
Plum Creek of the existence of any objections to Plum Creek's title other than
the Permitted Exceptions, Plum Creek shall cause such objections to be cured
prior to Closing (as defined below) or shall indemnify Riverwood against such
items; provided, however, that Plum Creek's obligation to cure or indemnify
hereunder shall be limited to the removal of any and all mortgages, deeds to
secure debt and similar monetary Liens evidencing indebtedness of Plum Creek (or
the Former Affiliate). Riverwood, at its expense, may obtain title insurance in
connection with its purchase. The term "Permitted Exceptions" means (x) any and
all Permitted Encumbrances (as defined in the Asset Purchase Agreement) in
existence immediately prior to the consummation of the closing of the
transactions provided for in the Asset Purchase Agreement on the date hereof,
(y) liens and encumbrances incurred by Plum Creek (or the Former Affiliate, as
applicable) in the ordinary course of its business consistent with Riverwood's
current operation of the relevant property or with standard industry practice in
the Region and (z) other liens and encumbrances that in the aggregate do not
materially impair the use or value of the Notice Acreage, Subject Property or
Specified Acreage, as applicable.

(iii)Plum Creek shall make representations and warranties to Riverwood at the
time of Riverwood's delivery of the Notice of Election, Transfer Event Notice of
Election or Specified Notice of Election, as applicable, and at the time of
Closing, that are similar in scope and duration to those given by Riverwood to
Plum Creek pursuant to the Asset Purchase Agreement. Plum Creek shall make
assignments to Riverwood at the time of Closing relating to the Notice Acreage,
Subject Property or Specified Acreage, as applicable, that are similar in scope
and effect to those given by Riverwood to Plum Creek pursuant to the Asset
Purchase Agreement (including assignments of related contracts and insurance
proceeds).

(iv)The closing (the "Closing") of any transaction contemplated by this
Section 6.7 shall be held on or before (x) in the case of a Specified Transfer,
the latest of (1) the date specified for closing under the Contract, if any,
(2) the date specified for closing in the Specified Notice of Transfer, or
(3) the date that is one hundred twenty (120) days after Riverwood delivers its
Specified Notice of Election, and (y) in the case of any other Transfer or
Transfer Event, the date that is one hundred twenty (120) days after Riverwood
delivers its Notice of Election or Transfer Event Notice of Election, as
applicable. The exact time, place, and date of Closing will be selected by
Riverwood at least ten (10) days prior to Closing. At Closing, Plum Creek (or
the Former Affiliate, as applicable) shall execute and deliver to Riverwood one
or more limited warranty deeds in proper form for recording, an affidavit that
Plum Creek (or the Former Affiliate, as applicable) is not a foreign person as
defined in and in compliance with Section 1445 of the Internal Revenue Code of
1986, satisfactory evidence of the power and authority of Plum Creek (or the
Former Affiliate, as applicable) to perform hereunder, and a settlement
statement. Subject only to the Permitted Exceptions, possession of the property
shall be given to Riverwood at Closing.

15

--------------------------------------------------------------------------------



        (c)  Any purchase of property by Riverwood pursuant to any right granted
under this Article VI shall include all necessary or appropriate rights of
access to such property.

        Section 6.8    Access.    From the Notice Date, the Transfer Event
Notice Date or Specified Notice Date (as applicable) until the later of (x) the
date that is thirty (30) days thereafter and (y) if a Notice of Election, a
Transfer Event Notice of Election or Specified Notice of Election (as
applicable) has been timely given, the date of the Closing pursuant to
Section 6.7, Plum Creek and its affiliates shall allow the Buyer and its
representatives reasonable access at reasonable times to all the employees,
books, records, files, documents (including title commitments, title policies,
and surveys), assets, properties, contracts and agreements of Plum Creek or any
of its affiliates related to the Notice Acreage, the Subject Property or
Specified Acreage (as applicable), as Riverwood may reasonably request, and
shall furnish Riverwood and its representatives with such copies of such
documents (at Riverwood's sole cost and expense), and such other information,
concerning the Notice Acreage, the Subject Property or Specified Acreage (as
applicable), as Riverwood may reasonably request; provided that (x) such access
will not materially interfere with the operation of the Notice Acreage, the
Subject Property or Specified Acreage (as applicable), and (y) Plum Creek shall
not be obligated to obtain any information requiring the initiation or conduct
of sampling or analysis of soils, groundwater or other environmental media at or
from any of the Notice Acreage, the Subject Property or Specified Acreage (as
applicable).

        Section 6.9    Memoranda of Rights; Transferees to Assume this
Agreement.    (a) Plum Creek acknowledges and agrees that one or more memoranda
of the rights of Riverwood granted in this Agreement, including the rights of
Riverwood granted in this Article VI, in the customary forms used in the States
of Louisiana and Arkansas, or consisting of this Agreement in recordable form,
or both (and including a complete legal description of the Timberlands), may be
placed of record in all jurisdictions where any portion of the Timberlands is
located, and Plum Creek shall execute and record each such memorandum in all
jurisdictions where any portion of the Timberlands is located prior to recording
any mortgage, deed of trust or other document of any kind.

        (b)  Plum Creek further agrees to cause any transferee of all or any
portion of the Timberlands or Plum Creek's interest therein, other than a
transferee in a Permitted 50,000 Acre Transfer, to assume the liabilities and
obligations of Plum Creek under this Agreement as they relate to the Timberlands
or interest therein so transferred and to execute and record evidence of such
assumption in the jurisdictions affected.

        (c)  This Agreement, Riverwood's rights hereunder (including under this
Article VI) and Plum Creek's liabilities and obligations hereunder (including
under this Article VI) shall be a covenant that runs with the land and shall
bind all successors and assigns to or of the property comprising all or any
portion of the Timberlands or any Replacement Property.

        Section 6.10    Releases of Rights.    (a) Riverwood shall provide a
written release of its First Offer Right and First Refusal Right under this
Article VI for any proposed Permitted 50,000 Acre Transfer within five
(5) business days of the date on which Riverwood receives a written request by
Plum Creek for such release, accompanied by a form of such release in form and
substance reasonably acceptable to Plum Creek and Riverwood and in proper form
for recording to Plum Creek, and by evidence reasonably satisfactory to
Riverwood that such Transfer complies with the provisions of Sections 6.2(a) and
8.2. Such release shall also release any memoranda of the rights of Riverwood
granted in this Agreement that shall have been recorded pursuant to Section 6.9
against the portion of the Initial 50,000 Acres that is the subject of such
Permitted 50,000 Acre Transfer.

        (b)  Riverwood shall provide a written release of its First Offer Right
and First Refusal Right under this Article VI for any Permitted Land Swap
Transfer within ten (10) business days of the date on which Riverwood receives a
written request by Plum Creek for such release, accompanied by a form of such
release in form and substance reasonably acceptable to Plum Creek and Riverwood
and in

16

--------------------------------------------------------------------------------


proper form for recording to Plum Creek, and by evidence reasonably satisfactory
to Riverwood that such Transfer complies with the provisions of Sections 6.2(a)
and 8.2 (including all agreements and instruments necessary or appropriate to
comply with and carry out the requirements of the proviso to Section 6.2(a)(iv),
in form and substance satisfactory to Riverwood in its reasonable judgment).
Such release shall also release any memoranda of the rights of Riverwood granted
in this Agreement that shall have been recorded pursuant to Section 6.9 against
the portion of the Timberlands that is the subject of such Permitted Land Swap
Transfer.

        (c)  All release requests pursuant to this Section 6.10 shall be made to
Riverwood in accordance with Section 8.4. All such releases shall be sent by
overnight mail to Plum Creek in accordance with Section 8.4. Plum Creek shall
pay any recording charges for recording of any such releases but shall not be
obligated to pay Riverwood any fees or other consideration for the releases.


ARTICLE VII

TERMINATION


        Section 7.1    Termination.    This Agreement may be terminated in the
following manner:

        (a)  at any time by the mutual written agreement of the parties;

        (b)  at the expiration of the Term;

        (c)  by either party following a material breach by the defaulting party
of any of its monetary obligations hereunder, written notice of such breach to
the defaulting party, and the continued failure by the defaulting party to cure
such breach in all material respects for a period of thirty (30) days, following
which the nondefaulting party will have no further obligations hereunder;

        (d)  by either party at any time following a material breach by the
defaulting party of any of its other obligations hereunder, written notice of
such breach to the defaulting party, and the continued failure by the defaulting
party to cure such breach in all material respects for a period of ninety
(90) days, provided that if the breach is not reasonably susceptible of cure
within ninety (90) days, such defaulting party shall have such additional time
as is necessary as long as the defaulting party initiates cure within the ninety
(90) day period and diligently pursues completion of the cure, following which
the nondefaulting party shall have no further obligations hereunder.

Termination shall not relieve a defaulting party of any liability to the
nondefaulting party for breach of its obligations hereunder. The provisions of
Sections 4.2, 4.5, 4.6, 4.8, 5.3, 5.4 and 7.1 and Article VIII shall survive any
termination of this Agreement.


ARTICLE VIII

MISCELLANEOUS


        Section 8.1    Definitions.    (a) The words "hereby," "herein,"
"hereof," "hereunder" and words of similar import refer to this Agreement as a
whole and not merely to the specific section, paragraph or clause in which such
word appears. The word "party" or "parties" means a party or the parties to this
Agreement, unless preceded by the word "third" or unless the context shall
otherwise expressly require. All references herein to Articles, Sections,
Annexes and Exhibits shall be deemed references to Articles and Sections of, and
Annexes and Exhibits to, this Agreement unless the context shall otherwise
require. The words "include," "includes" and "including" shall be deemed to be
followed by the phrase "without limitation," unless already expressly followed
by such phrase or the phrase "but not limited to." The definitions given for
terms in this Section 8.1 shall apply equally to both the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. Except as
otherwise expressly provided herein, all

17

--------------------------------------------------------------------------------


references to "Dollars," "dollars" or "$" shall be deemed references to the
lawful money of the United States of America.

        (b)  To the extent this Agreement describes property located in
Louisiana, or rights therein, the terms "real property," "real estate" and words
of similar import shall include immovable property; the term "personal property"
and words of similar import shall include movable property; and the term
"easements" and words of similar import shall include servitudes.

        (c)  Whenever used in this Agreement, the following terms shall have the
respective meanings given to them below, and the terms listed in Annex F shall
have the respective meanings given to them in the provisions hereof indicated in
Annex F.

        "affiliate" of a Person means any other Person directly, or indirectly
through one or more intermediaries, controlling, controlled by or under common
control with the first Person. For purposes hereof, Clayton, Dubilier & Rice
Fund V Limited Partnership, a Cayman Islands exempted limited partnership, and
Clayton, Dubilier & Rice, Inc., a Delaware corporation, each shall be deemed to
be an affiliate of Riverwood. As used in this definition of the term
"affiliate," and elsewhere herein with respect to any affiliate of any Person,
"control" (including the terms "controlled by" and "under common control with")
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of a Person, whether through the
ownership of voting securities, by voting trust, contract or similar
arrangement, as trustee or executor, or otherwise.

        "Person" means any individual, sole proprietorship, trust, estate,
executor, legal representative, unincorporated association, association,
institution, corporation, company, partnership, limited liability company,
limited liability partnership, joint venture, government (whether national,
Federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof)
or other entity.

        Section 8.2    Assignment by Plum Creek.    Except as provided in this
Section 8.2, this Agreement may not be assigned by Plum Creek in whole or in
part. Notwithstanding the foregoing, at any time during the Term, Plum Creek may
assign this Agreement (a) to any lender or lenders as security for obligations
to such lender or lenders in respect of financing arrangements of Plum Creek or
any affiliate thereof with such lender or lenders, or (b) upon prior written
notice to Riverwood, to any Person (x) that is and at all times remains an
affiliate of Plum Creek controlled by Plum Creek, or that merges or consolidates
with or into Plum Creek, or that acquires all or substantially all of the assets
of Plum Creek, and (y) that assumes all liabilities and obligations of Plum
Creek under this Agreement pursuant to an instrument in form and substance
reasonably satisfactory to Riverwood. Plum Creek shall cause any Person that
merges or consolidates with or into Plum Creek, or that acquires all or
substantially all of the assets of Plum Creek, so to assume all liabilities and
obligations of Plum Creek under this Agreement. No such assignment or assumption
pursuant to the two preceding sentences shall in any way affect the liabilities
or obligations of Plum Creek under this Agreement, and in the event of any such
assignment or assumption, Plum Creek shall remain fully liable for its
liabilities and obligations under this Agreement. Any purported assignment or
transfer of this Agreement in violation of this Section 8.2 shall be void and of
no force or effect.

        Section 8.3    Assignment by Riverwood.    Except as provided in this
Section 8.3, this Agreement may not be assigned by Riverwood in whole or in
part. Notwithstanding the foregoing, at any time during the Term, Riverwood may
assign this Agreement (a) to any lender or lenders as security for obligations
to such lender or lenders in respect of financing arrangements of Riverwood or
any affiliate thereof with such lender or lenders, or (b) upon prior written
notice to Plum Creek, to any Person (x) that is and at all times remains an
affiliate of Riverwood controlled by Riverwood, or that merges or consolidates
with or into Riverwood, or that acquires all or substantially all of the assets
of Riverwood or the West Monroe Facility, and (y) that assumes all liabilities
and obligations of

18

--------------------------------------------------------------------------------


Riverwood under this Agreement pursuant to an instrument in form and substance
reasonably satisfactory to Plum Creek. Riverwood shall cause any Person that
merges or consolidates with or into Riverwood, or that acquires all or
substantially all of the assets of Riverwood or the West Monroe Facility, so to
assume all liabilities and obligations of Riverwood under this Agreement. No
such assignment or assumption pursuant to the two preceding sentences shall in
any way affect the liabilities or obligations of Riverwood under this Agreement,
and in the event of any such assignment or assumption, Riverwood shall remain
fully liable for its liabilities and obligations under this Agreement. Any
purported assignment or transfer of this Agreement in violation of this
Section 8.3 shall be void and of no force or effect.

        Section 8.4    Notices.    All notices, requests, demands and other
communications hereunder shall be in writing or by electronic means producing a
written record (facsimile machine, telex, telecopier or telegraph),
personally-delivered or mailed by registered or certified United States mail,
return receipt requested, first-class postage prepaid, or by
nationally-recognized overnight courier, effective upon delivery, or one (1) day
after mailing if by overnight courier, or three (3) days after mailing if by
United States mail, addressed as follows:

        If to Riverwood:    Riverwood International Corporation


3350 Cumberland Circle, Suite 1400
Atlanta, Georgia 30339
Telecopy No. (770) 644-2923
Attention: Mr. Frank McCauley

        with a copy to:    Riverwood International Corporation


3350 Cumberland Circle, Suite 1400
Atlanta, Georgia 30339
Telecopy No. (770) 644-2929
Attention: Bill H. Chastain, Esq.

        with a copy to:    Debevoise & Plimpton


875 Third Avenue
New York, New York 10022
Telecopy No. (212) 909-6836
Attention: David Brittenham, Esq.

        and prior to Closing provide a copy to:

Riverwood International Corporation
1000 Jonesboro Road
West Monroe, Louisiana 71292
Telecopy No. (318) 362-2272
Attention: Mr. C. Steven Clark

        If to Plum Creek:    Plum Creek Timber Company, L.P.


500-12th Avenue W.
P.O. Box 1990
Columbia Falls, Montana 59912
Telecopy No. (406) 892-6177
Attention: Charles Grenier/
Lindsay Crawford

19

--------------------------------------------------------------------------------



        with a copy to:    Plum Creek Timber Company, L.P.


999 Third Avenue, Suite 2300
Seattle, Washington 98104-4096
Telecopy No. (206) 467-3799
Attention: James A. Kraft, Esq.

        with a copy to:    Cairncross & Hempelmann, P.S.


701 Fifth Avenue, Suite 7000
Seattle, Washington 98104
Telecopy No. (206) 587-2308
Attention: Daniel C. Vaughn, Esq.

Any party may change its address or the addressee specified for notices by
designating a new address or addressee by notice in accordance with this
Section 8.4.

        Section 8.5    Amendment; Waiver.    No amendment, modification or
discharge of Agreement, and no waiver hereunder, shall be valid or binding
unless set forth in writing and duly executed by the party against whom
enforcement of the amendment, modification, discharge or waiver is sought Any
such waiver shall constitute a waiver only with respect to the specific matter
described in such writing and shall in no way impair the rights of the party
granting such waiver in any other respect or at any other time. The failure of
either party to insist in any one or more instances upon strict performance of
any of the provisions of this Agreement or take advantage of any of its rights
hereunder shall not be construed as a waiver of any such provisions or the
relinquishment of any such rights, but the same shall continue and remain in
full force and effect.

        Section 8.6    Entire Agreement.    This instrument, together with the
Asset Purchase Agreement, constitutes the entire agreement between the parties
relating to the subject matter hereof and there are no agreements,
understandings, conditions, representations, or warranties not expressly set
forth herein.

        Section 8.7    Sovereign Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Louisiana, without
reference to the conflicts of laws or choice of law provisions thereof, except
to the extent that the laws of the State of Arkansas or the State of Texas may
govern the rights of the parties with respect to real estate located therein.
Notwithstanding the foregoing, any arbitration pursuant to Section 2.4, 6.4(d)
or 6.6 shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq.
and any determination in any such arbitration shall be an arbitration award
enforceable in accordance with such Act.

        Section 8.8    Binding Agreement.    Subject to the limitations of
Sections 8.2 and 8.3, this Agreement shall bind and inure to the benefit of the
parties and their respective successors and assigns, and to the benefit of each
Person entitled to indemnification under Section 4.6 or 4.8.

        Section 8.9    Headings.    The section and other headings in this
Agreement are inserted solely as a matter of convenience and for reference, are
not a part of this Agreement, and shall not be deemed to affect the meaning or
interpretation of this Agreement.

        Section 8.10    Counterparts; Recordation.    This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
and all of which together shall constitute one and the same instrument. For
purposes of recording this Agreement in the counties and parishes where the
Timberlands are located, (a) a complete copy of this Agreement and the
Description of the Owned Timberlands and the Description of the Timberland
Leases attached hereto will be recorded in Union Parish, Louisiana and
(b) counterparts of this Agreement recorded in other counties and parishes may
contain only Descriptions of the Owned Timberlands and Descriptions of the
Timberland Leases located in said county or parish; provided that the foregoing
shall not be construed to limit or otherwise affect the rights and obligations
of the parties under Section 6.9.

20

--------------------------------------------------------------------------------


        Section 8.11    Annexes and Exhibits.    All annexes and exhibits to
this Agreement referenced herein are incorporated herein by reference.

        Section 8.12    Severability, etc.    (a) Any term or provision of this
Agreement that is invalid or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability, without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or unenforceability
of any of the terms or provisions of this Agreement in any other jurisdiction.
If any term or provision of this Agreement is so broad as to be invalid or
unenforceable, the provision shall be interpreted to be only so broad as is
valid or enforceable. Subject to the foregoing provisions of this Section 8.12,
if any term or provision of this Agreement is invalid or unenforceable for any
reason, such circumstances shall not have the effect of rendering such term or
provision invalid or unenforceable in any other case or circumstance.

        (b)  The parties acknowledge and agree that (i) the rights granted to
Riverwood under Article VI are granted in connection with a contract that gives
rise to obligations of continuous or periodic performance, and are granted only
for so long a period as required for the performance of those obligations, and
(ii) the ten year limitation provided for in Article 2628 of the Civil Code of
the State of Louisiana shall not apply to the rights granted to Riverwood under
Article VI.

        (c)  If, under applicable law at any time, any right granted to
Riverwood under any provision of Article VI would (absent the provisions of this
Section 8.12(c)) be void or unenforceable (under the so-called "Rule against
Perpetuities" or any comparable rule of law, statute or constitutional
provision) by reason of the fact that, under the other terms and conditions of
this Agreement, such right will continue in effect beyond, or might be exercised
at a time after the expiration of, a fixed period of years in excess of 21 years
(or such other number of years as may be prescribed by such rule of law, statute
or constitutional provision) after the date hereof, then, notwithstanding any
other provision of this Agreement to the contrary, such right shall not continue
in effect beyond, and may not be exercised at any time after, the earlier of
(x) the date that is 21 years after the date of death of the last to survive of
the descendants of Joseph P. Kennedy who are living on the date hereof and
(y) such earlier date after which such right cannot in any lawful manner
whatsoever be validly continued in effect or exercised. The foregoing provisions
of this Section 8.12(c) relating to rights of Riverwood are not intended to
extend the duration of any such right, but are intended to impose a limit on the
duration thereof, or time within which any such right may be exercised, to the
extent (and only to the extent) necessary to avoid such right being held void or
unenforceable.

21

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    PLUM CREEK TIMBER COMPANY, L.P.
 
 
By:
Plum Creek Management Company, L.P.,
its General Partner
 
 
By:
/s/  JAMES A. KRAFT      

--------------------------------------------------------------------------------

Name: James A. Kraft
Title: Vice President, General Counsel and Secretary
 
 
By:
/s/  SHERI L. WARD      

--------------------------------------------------------------------------------

Name: Sheri L. Ward
Title: Assistant Secretary
 
 
RIVERWOOD INTERNATIONAL CORPORATION
 
 
By:
/s/  C.S. CLARK      

--------------------------------------------------------------------------------

Name: C.S. Clark
Title: Vice President and General Manager,
          Wood Products
 
 
By:
/s/  J.J. HEMRICK      

--------------------------------------------------------------------------------

Name: J.J. Hemrick
Title: Assistant Secretary

22

--------------------------------------------------------------------------------

STATE OF NEW YORK

PARISH (COUNTY) OF NEW YORK

        On this 18 day of October, 1996, before me, the undersigned authority in
and for the above stated jurisdiction, personally appeared James A. Kraft and
Sheri L. Ward, the Vice President, General Counsel and Secretary and Assistant
Secretary, respectively, of PLUM CREEK MANAGEMENT COMPANY, L.P., a Delaware
limited partnership, which is the general partner of PLUM CREEK TIMBER COMPANY,
L.P., a Delaware limited partnership, to me personally known, who, after being
by me duly sworn, declared that he executed the above and foregoing instrument
for and on behalf of PLUM CREEK MANAGEMENT COMPANY, L.P., as the general partner
of PLUM CREEK TIMBER COMPANY, L.P., for the purposes, intents and consideration
therein contained, as the free act and deed of each said limited partnership.

PLUM CREEK TIMBER COMPANY, L.P.


By:
 
Plum Creek Management Company, L.P.,
its General Partner Notary Public
 
/s/  MARIANNA M. ESPOSITO      

--------------------------------------------------------------------------------

Notary Public
 
 
By:
 
/s/  JAMES A. KRAFT      

--------------------------------------------------------------------------------

Vice President, General Counsel
and Secretary
 
Marianna M. Esposito
My Commission Expires:    9/30/98
 
 
By:
 
/s/  SHERI L. WARD      

--------------------------------------------------------------------------------

Assistant Secretary
 
 
 
 

23

--------------------------------------------------------------------------------

STATE OF LOUSIANA

PARISH (COUNTY) OF OUACHITA

        On this 18 day of October, 1996, before me, the undersigned authority in
and for the above stated jurisdiction, personally appeared C.S. Clark and J.J.
Hemrick, the Vice President and General Manager, Wood Products and Assistant
Secretary, respectively, of RIVERWOOD INTERNATIONAL CORPORATION, a Delaware
corporation, to me personally known, who, after being by me duly sworn, declared
that he executed the above and foregoing instrument for and on behalf of
RIVERWOOD INTERNATIONAL CORPORATION, for the purposes, intents and consideration
therein contained, as the free act and deed of said corporation.

    RIVERWOOD INTERNATIONAL CORPORATION
 
 
By:
/s/  C.S. CLARK      

--------------------------------------------------------------------------------

Vice President and General Manager, Wood Products
 
 
By:
/s/  J.J. HEMRICK      

--------------------------------------------------------------------------------

Assistant Secretary
 
 
By:
/s/  WAYNE HUFF      

--------------------------------------------------------------------------------

Notary Public
 
 
 
Wayne Huff
My Commission Expires: AT DEATH

24

--------------------------------------------------------------------------------

Annex A

        This is Annex A to the Wood Products Supply Agreement, dated as of
October 18, 1996 (the "Agreement"), between Plum Creek Timber Company, L.P. and
Riverwood International Corporation. Capitalized terms used in this Annex A and
not defined herein are used as defined in the Agreement.

Product Type


--------------------------------------------------------------------------------

  Quantity per Year

--------------------------------------------------------------------------------

  Preferred Quantity

--------------------------------------------------------------------------------

Pine Pulpwood(1)   280,000 cords   200,000 cords Chips(2)   300,000 tons  
300,000 tons Hardwood Pulpwood:(3)         1997 through 2000   67,000 cords(4)  
67,000 cords(4) 2001 through 2005   20,000 cords(4)   20,000 cords(4) 2006
through 2016   15,000 cords(4)   15,000 cords(4) 2017 and thereafter (if Term
extended under Section 3.2)   10,000 cords(4)   10,000 cords(4)

        Quantities of Pine Pulpwood and Chips for the portion of 1996 from the
date of the Agreement through December 31, 1996 (such portion of 1996, the
"Post-Closing 1996 Period") shall be equal to a prorated portion of the annual
quantities set forth in the above table. Quantity of Hardwood Pulpwood for the
Post-Closing 1996 Period shall equal a prorated portion of 67,000 cords. The
prorated portion of any such quantity shall be calculated by (1) multiplying
such quantity by the number of days from but not including the date of the
Agreement to and including December 31, 1996 and (2) dividing the product thus
obtained by 365.

--------------------------------------------------------------------------------

(1)Each cord of Pine Pulpwood to weigh not less than 5,200 pounds.

(2)Each ton of Chips to weigh not less than 2,000 pounds.

(3)Each cord of Hardwood Pulpwood to weigh not less than 5,700 pounds.

(4)Or, if less, the amount of actual annual production from the Timberlands.

25

--------------------------------------------------------------------------------



Annex B


PINE AND HARDWOOD PULPWOOD QUALITY SPECIFICATIONS

RIVERWOOD INTERNATIONAL CORPORATION
LONG PULPWOOD SPECIFICATIONS


DIAMETER


--------------------------------------------------------------------------------

  WEST MONROE

--------------------------------------------------------------------------------

  FARMERVILLE

--------------------------------------------------------------------------------

  WILD SPUR

--------------------------------------------------------------------------------

  MARTIN CHIPMILL

--------------------------------------------------------------------------------

PINE                   MINIMUM   3" O.B.   3" O.B.   N/A   3" O.B.   MAXIMUM  
28" O.B.   28" O.B.   N/A   22" O.B. HARDWOOD                   MINIMUM   3"
O.B.   3" O.B.   3" O.B.   3" O.B.   MAXIMUM   26" O.B.   26" O.B.   26" O.B.  
22" O.B. LENGTH—PINE & HARDWOOD                   MINIMUM   12'   16'   16'  
12'   MAXIMUM   55'   55'   55'   65'

CONDITION—APPLIES TO ALL DELIVERY POINTS

1.UNACCEPTABLE—Wood which is unusable in our paper making process.


 
  DISPOSITION

--------------------------------------------------------------------------------

 
  TRUCK

--------------------------------------------------------------------------------

  RAIL

--------------------------------------------------------------------------------

A) BURNED   REFUSED   N.A. B) METAL   REFUSED   N.A. C) SAWMILL CANTS/SLABS  
REFUSED   N.A. D) OVERSIZE   REFUSED   N.A.

2.UNDESIRABLE—Wood which is usable in our paper making process but produces
below standard products.


 
  DISPOSITION

--------------------------------------------------------------------------------

 
  TRUCK

--------------------------------------------------------------------------------

  RAIL

--------------------------------------------------------------------------------

A) UNDERSIZE   PENALIZED   N.A. B) ROTTEN   PENALIZED   N.A. C) CROOKED  
PENALIZED   N.A. D) HOLLOW   PENALIZED   N.A. E) POORLY TRIMMED   PENALIZED  
N.A. F) BROKEN   PENALIZED   N.A. G) FORKED   PENALIZED   N.A.

SPECIES

•CYPRESS AND CEDAR TO BE MIXED WITH PINE ONLY, NOT TO EXCEED 25% OF LOAD.

•WOODS RUN HARDWOOD. HICKORY AND WILLOW NOT TO EXCEED 25% OF LOAD.

26

--------------------------------------------------------------------------------



LOADING—APPLIES TO ALL DELIVERY POINTS

•STEMS MUST BE LOADED BUTTS FORWARD. BUTTS INDEXED AT ALL LOCATIONS EXCEPT WEST
MONROE.

•SHORT PIECES MUST NOT BE PLACED END TO END WITHIN THE LOAD. THIS CREATES A
SAFETY HAZARD DURING UNLOADING.

•LOADS MUST NOT CONTAIN SOIL, LEAVES, VINES OR OTHER DEBRIS.

•TRAILER COUPLING POLES MUST BE DESIGNED AND ARRANGED SO THAT CLEARANCE OF AT
LEAST 10 INCHES EXISTS BETWEEN THE COUPLING POLE AND THE WOOD—RIVERWOOD
INTERNATIONAL WILL NOT BE RESPONSIBLE FOR TRUCK DAMAGE CAUSED BY IMPROPER
LOADING.


PINE AND HARDWOOD PULPWOOD QUALITY SPECIFICATIONS

RIVERWOOD INTERNATIONAL CORPORATION
SHORT PULPWOOD SPECIFICATIONS


DIAMETER

--------------------------------------------------------------------------------

  TRUCK

--------------------------------------------------------------------------------

  RAIL

--------------------------------------------------------------------------------

PINE   3" O.B.   3" O.B.   MINIMUM   28" O.B.   28" O.B.   MAXIMUM        
HARDWOOD   3" O.B.   3" O.B.   MINIMUM   26" O.B.   26" O.B.   MAXIMUM        
LENGTH—PINE & HARDWOOD             MINIMUM   2'   4'     MAXIMUM   12'   5.5'

        CONDITION—APPLIES TO ALL DELIVERY POINTS

1.UNACCEPTABLE—Wood which is unusable in our paper making process.


 
  DISPOSITION

--------------------------------------------------------------------------------

 
  TRUCK

--------------------------------------------------------------------------------

  RAIL

--------------------------------------------------------------------------------

A) BURNED   REFUSED   REFUSED B) METAL   REFUSED   REFUSED C) SAWMILL
CANTS/SLABS   REFUSED   REFUSED D) OVERSIZE   REFUSED   PENALIZED

27

--------------------------------------------------------------------------------

2.UNDESIRABLE—Wood which is usable in our paper making process but produces
below standard products.


 
  DISPOSITION

--------------------------------------------------------------------------------

 
  TRUCK

--------------------------------------------------------------------------------

  RAIL

--------------------------------------------------------------------------------

A) UNDERSIZE   PENALIZED   PENALIZED B) ROTTEN   PENALIZED   PENALIZED C)
CROOKED   PENALIZED   PENALIZED D) HOLLOW   PENALIZED   PENALIZED E) POORLY
TRIMMED   PENALIZED   PENALIZED F) BROKEN   PENALIZED   PENALIZED G) FORKED  
PENALIZED   PENALIZED

LOADING

•LOADS MUST NOT CONTAIN SOIL, LEAVES, VINES OR OTHER DEBRIS.

•WOOD MUST BE LOADED IN A NEAT AND SAFE MANNER—RIVERWOOD INTERNATIONAL WILL NOT
BE RESPONSIBLE FOR TRUCK DAMAGE CAUSED BY IMPROPER LOADING.

SPECIES

•CYPRESS AND CEDAR TO BE MIXED WITH PINE ONLY, NOT TO EXCEED 25% OF LOAD.

•WOODS RUN HARDWOOD. HICKORY AND WILLOW NOT TO EXCEED 25% OF LOAD.

28

--------------------------------------------------------------------------------




PINE AND HARDWOOD PULPWOOD QUALITY SPECIFICATIONS

DEFINITIONS/EXPLANATIONS


BROKEN:   Normally occurs when tops snap during felling, skidding and when using
delimbing gates. Ends must be cut square to bole.
BURNED:
 
Charred wood; commonly found on skinned trees. Burned bark is acceptable.
CROOKED:
 
The amount of the crook or sweep is measured from the two straight line sides of
the bole. It cannot exceed the maximum size limitations within a twelve foot
section of the entire bole/stick.
FORKED:
 
Occurs when the bole divides into two or more new boles.
HOLLOW:
 
The diameter of the hollow or doty area may not exceed the sum of the two sides
of solid wood.
METAL:
 
Wire, nails, chain, spikes, etc.
O.B.:
 
Outside bark.
OVERSIZE:
 
The maximum diameter outside bark—including knots, flutes, crook and sweep.
POORLY TRIMMED:
 
All limbs must be trimmed to within three inches of the bole.
ROTTEN:
 
Evidence of decay such as sawyer holes, discoloration, saw pull of fiber, wood
snaps like a pencil. Loss of bark and blue stain are acceptable if no other
defects are present. If the wood is not usable for lumber, veneer, ties,
pallets, etc., it is not usable for pulp.
SAWMILL CANTS/SLABS:
 

Logs or boards partially sawed at a sawmill.
UNDERSIZE:
 
The minimum diameter measured outside bark.

29

--------------------------------------------------------------------------------



Annex C


CHIP QUALITY SPECIFICATIONS

RIVERWOOD INTERNATIONAL CORPORATION

CHIP SPECIFICATIONS
(Percent by Weight)


 
  Pine Chips

--------------------------------------------------------------------------------

  D-Hardwood Chips

--------------------------------------------------------------------------------

  Semi-Chem Chips

--------------------------------------------------------------------------------

Fraction


--------------------------------------------------------------------------------

  Target

--------------------------------------------------------------------------------

  UCL

--------------------------------------------------------------------------------

  LCL

--------------------------------------------------------------------------------

  Target

--------------------------------------------------------------------------------

  UCL

--------------------------------------------------------------------------------

  LCL

--------------------------------------------------------------------------------

  Target

--------------------------------------------------------------------------------

  UCL

--------------------------------------------------------------------------------

  LCL

--------------------------------------------------------------------------------

Oversize   1.5   5.4   0.0   1.6   5.8   0.0   2.0   7.8   0.0 Overthick   10.4
  24.3   0.0   9.2   20.9   0.0   8.1   17.4   0.0 Pinchips   5.0   11.7   0.0  
3.7   8.9   0.0   6.1   12.8   0.0 Fines   0.2   1.3   0.0   0.3   1.5   0.0  
0.6   2.4   0.0 Bark   0.3   1.2   0.0   0.8   3.9   0.0   2.3   7.7   0.0
Density   20.1   25.3   14.9   21.5   25.5   17.4   21.0   25.6   16.5 Moisture
  49.8   64.3   35.4   44.5   58.0   30.9   43.2   54.5   31.9

UCL = Upper Control Limit

LCL = Lower Control Limit

Definitions

Oversize   =   chips retained on a 45mm (13/4" nominal) round hole.
Overthick
 
=
 
chips over 8mm thick.
Pinchips
 
=
 
chips passing a 7mm (1/4" nominal) round hole, but not a 3mm (1/8" nominal)
round hole.
Fines
 
=
 
chips passing a 3mm round hole.

In addition to the above requirements, chips shall be free of contamination such
as dirt, plastic, metal, rocks, etc.

30

--------------------------------------------------------------------------------

Annex D

SUBJECT:    CHIP SAMPLING PROCEDURES

1.0PURPOSE:

This procedure gives instruction for sampling chips in the manner least likely
to introduce error into the chip sample test results.

2.0APPLICATION:

These methods of sampling are used by the Chip Analyst in his routine sampling
of chips at the unloaders and at the West Monroe Woodmill. The samples are
analyzed and the results reported for statistical process control.

3.0ASSOCIATED MATERIALS:

Weekly/Monthly Pulpwood Chip Analysis Report (QB 1.7.3).

4.0PROCEDURE:

Chips are sampled by the Chip Analyst normally Monday through Friday each week.
The number of samples taken from each supplier per week is based upon the annual
amount budgeted to be received from that supplier. These sample quotas are
guidelines only and have flexibility so that unbudgeted chips are sampled as the
need arises.

Chips sampled from truck vans are taken off the surface of a conveyor belt at
the unloader except in the case of unloader No. 6 where the chips are sampled as
they free-fall from the chip van. Care must be taken when sampling from the belt
to make sure that the section of the belt is cleaned. On some occasions rail
chips are sampled from the tops of the cars after digging down approximately one
foot. This is done when the timing of unloading makes sampling them during
unloading impractical.

The samples are collected into bags and tested the same day unless the samples
are taken at night. In the case of sampling at night, the samples are tested the
next day.

SUBJECT:    CHIP TESTING PROCEDURES

1.0PURPOSE:

This procedure gives instruction on how to test the chip samples consistently
that have been collected for statistical process control.

2.0APPLICATION:

The Chip Analyst tests the chips for size, moisture, bark content and bulk
density. These results are used for statistical process control to maintain and
improve upon the quality of the chips.

3.0DEFINITIONS:

1.Oversize chips are those retained on a screen having round holes 45
millimeters in diameter.

2.Overthick chips are those passing the oversize screen but are retained on a
screen having bars 8 millimeters apart.

3.Acceptable chips are those passing the overthick screen but are retained on a
screen having round holes 7 millimeters in diameter.

4.Pin chips are those passing the acceptable screen but are retained on a screen
having round holes 3 millimeters in diameter.

31

--------------------------------------------------------------------------------

5.Fines are the particles passing the pin chips screen.



4.0ASSOCIATED MATERIALS:

Weekly/Monthly Pulpwood Chip Analysis Report (QB 1.7.3).

5.0PROCEDURE:

a.Moisture Content

A small canister of chips from each sample is captured prior to any other
testing. Each moisture sample is promptly capped and stored until 4:00 p.m. each
day. The samples are then weighed, placed in the oven and heated overnight at
107 degrees Celsius. The samples are heated for 15 hours and cooled
approximately 2 hours before weighing the dry weight. Green weights and dry
weights are entered into the computer where moisture is calculated on the
chip/fuel analysis spreadsheet.

b.Bulk Density.

Bulk density is measured to give an indication of the amount of fiber content
per unit volume of chips. It must be kept in mind however that moisture content
greatly affects the bulk density readings. The resulting values may not be
sufficient for stand alone information, but are good for the comparison of one
chip type to another assuming the moisture contents are similar.

The Chip sample to be tested is first poured into a large graduated cylinder
marked on the inside in 0.05 cubic foot increments. The cylinder is tilted in
three directions to level the chips before reading the volume. The sample size,
usually about 0.25 cubic feet, is recorded on the computer spreadsheet. The bulk
density is calculated internally on the spreadsheet and reported in pounds per
cubic foot.

c.Bark Content

The sample is poured from the bulk density cylinder into a rectangular pan where
bark is separated by hand and weighed on a digital balance to the nearest gram.
The weight is entered on the computer. Bark content is calculated automatically
when the remainder of the sample weight is entered from the Gradex results
print-out.

d.Chip Size Distribution

The remainder of the chip sample after bark has been removed is placed in the
Gradex testing machine. The supplier identification number is entered on the
machine and the sample is automatically tested. The Gradex produces a print-out
of the test results after about ten minutes of testing. Those test results are
entered on the computer spreadsheet and the percentages are recalculated taking
the weight of the bark into account. In this fashion all the fractions,
oversize, overthick, pin chips, fines, bark and accepts, add up to 100%. At the
end of the day the spreadsheet is saved on diskette. The following day (on
Monday for Friday's data) the dry moisture sample weight is added to complete
the spreadsheet. Each day of analyses is saved in a separate file. The file is
named by the letter "D" plus the six digit date.

At the beginning of each week the Quality Assurance/Semi-Chem Procurement
Supervisor uses the data from the analyses of the previous week to generate the
Weekly Pulpwood Chip Analysis Report. The weekly reports are combined to produce
a monthly report.

32

--------------------------------------------------------------------------------

SUBJECT:    NONCONFORMING CHIPS

1.0PURPOSE:

This procedure gives instruction for what to do when chips do not meet
specifications as outlined in QB 1.15.

2.0APPLICATION:

This procedure applies to the Chip Analyst, the Quality Assurance/Semi-Chem
Procurement Supervisor and the Chip Procurement Superintendent. The procedure
regards the results of the chip analysis.

3.0PROCEDURE:

When a chip sample has any fraction that is outside the control limits of the
specifications, the Chip Analyst will notify one of the procurement
superintendents or the Quality Assurance Supervisor. That person will in turn
notify the supplier immediately. The supplier must be requalified before chips
can be received from him again. Requalification involves the following steps:

        IX  If more chips from the supplier are already en route they will be
sampled and tested before unloading. Two consecutive loads must meet
specifications for a supplier to become requalified.

        X    In cases where it may be the following day or later before more
chips are received from that supplier, the supplier must notify Wood Procurement
before shipping any more chips. In this case the supplier can be requalified by
testing at the site of manufacture with the mobile chip lab or by sending loads
to the mill that will be tested before unloading as mentioned above. When
requalifying through tests run by the mobile chip lab, three consecutive samples
must meet specifications for a supplier to become requalified.

        XI  The results of nonconforming samples must be recorded along with
corrective action on a Report of Nonconforming Chip Quality (QB 1.7.6). Data
from samples which are rejected are not stored with the chip quality data since
those samples did not enter the system. However, the sample results are recorded
on the above mentioned form.

33

--------------------------------------------------------------------------------

Annex E

RIVERWOOD INTERNATIONAL CORPORATION   Effective PULPWOOD DEDUCT CODES AND
PENALTIES   2/21/94

 
   
  PIECES ALLOWED

--------------------------------------------------------------------------------

  PENALTY PER STICK OF WOOD

--------------------------------------------------------------------------------

CONDITION


--------------------------------------------------------------------------------

   
  TRUCK
LONGWOOD

--------------------------------------------------------------------------------

  TRUCK
SHORTWOOD

--------------------------------------------------------------------------------

  RAIL
SHORTWOOD

--------------------------------------------------------------------------------

  CODE

--------------------------------------------------------------------------------

  TRUCK

--------------------------------------------------------------------------------

  RAIL

--------------------------------------------------------------------------------

BURNED   NONE   0   0   REFUSED   REFUSED   REFUSED METAL   NONE   0   0  
REFUSED   REFUSED   REFUSED SAWMILL CANTS   NONE   0   0   REFUSED   REFUSED  
REFUSED OVERSIZED   9   0   0   REFUSED   REFUSED   $50.00 UNDERSIZED   1   5  
15   $1.00   $1.00   $1.00 ROTTEN   2   0   0   $4.00   $2.00   $2.00 HOLLOW   4
  3   10   $3.00   $2.00   $2.00 POORLY TRIMMED   5   0   0   $2.00   $1.00  
$1.00 BROKEN   6   3   10   $1.00   $1.00   $1.00 FORKED   7   0   0   $2.00  
$1.00   $1.00

Oversize code is used only at West Monroe when scaling Railwood.

34

--------------------------------------------------------------------------------



Annex F


Definitions


        This is Annex F to the Wood Products Supply Agreement, dated as of
October 18, 1996 (the "Agreement"), between Plum Creek Timber Company, L.P. and
Riverwood International Corporation. Whenever used in the Agreement, the
following terms shall have the respective meanings given to them in the
provisions thereof indicated below:

        "AFPA" shall have the meaning provided in Section 4.4(b).

        "Affected Party" shall have the meaning provided in Section 1.7(a).

        "Agreement" shall have the meaning provided in the first paragraph of
the Agreement.

        "Annual Plan" shall have the meaning provided in Section 1.6(a).

        "Arbitration Notice" shall have the meaning provided in Section 6.6(a).

        "Asset Purchase Agreement" shall have the meaning provided in the
Recitals to the Agreement.

        "Chip Quality Specifications" shall have the meaning provided in
Section 1.2.

        "Chips" shall have the meaning provided in the Recitals to the
Agreement.

        "Closing" shall have the meaning provided in Section 6.7(b).

        "Contract" shall have the meaning provided in Section 6.5(b).

        "Cumulative Quarterly Quantity" shall have the meaning provided in
Section 1.6(b).

        "Delivery Cost" shall have the meaning provided in Section 2.1(c).

        "Division" shall have the meaning provided in the Recitals to the
Agreement.

        "Facilities" shall have the meaning provided in Section 2.2.

        "First Offer Right" shall have the meaning provided in Section 6.3(a).

        "First Refusal Right" shall have the meaning provided in Section 6.5(a).

        "Force Majeure" shall have the meaning provided in Section 1.7(a).

        "Force Majeure Period" shall have the meaning provided in
Section 1.7(d).

        "Former Affiliate" shall have the meaning provided in Section 6.4(a).

        "Hardwood Pulpwood" shall have the meaning provided in the Recitals to
the Agreement.

        "Huttig Facility" shall have the meaning provided in the Recitals to the
Agreement.

        "Initial 50,000 Acres" shall have the meaning provided in
Section 6.2(a).

        "Initial Period" shall have the meaning provided in Section 6.2(a).

        "Initial Term" shall have the meaning provided in Section 3.1.

        "Joyce Facility" shall have the meaning provided in the Recitals to the
Agreement.

        "Liens" shall have the meaning provided in Section 4.2(b).

        "Losses" shall have the meaning provided in Section 4.2(b).

        "New River" shall have the meaning provided in the Recitals to the
Agreement.

35

--------------------------------------------------------------------------------


        "Non-Affected Party" shall have the meaning provided in Section 1.7(a).

        "Notice Acreage" shall have the meaning provided in Section 6.3(b).

        "Notice Date" shall have the meaning provided in Section 6.3(c).

        "Notice of Election" shall have the meaning provided in Section 6.3(c).

        "Notice Price" shall have the meaning provided in Section 6.3(b).

        "Other Facilities" shall have the meaning provided in Section 2.2.

        "Permitted Controlled Affiliate Transfer" shall have the meaning
provided in Section 6.2(c).

        "Permitted Exceptions" shall have the meaning provided in
Section 6.7(b).

        "Permitted 50,000 Acre Transfer" shall have the meaning provided in
Section 6.2(b).

        "Permitted Transfer" shall have the meaning provided in Section 6.2(a).

        "Pine Pulpwood" shall have the meaning provided in the Recitals to the
Agreement.

        "Plum Creek" shall have the meaning provided in paragraph one to the
Agreement.

        "Plum Creek Firm" shall have the meaning provided in Section 6.4(d).

        "Preferred Quantities" shall have the meaning provided in
Section 1.7(b).

        "Price Period" shall have the meaning provided in Section 2.1(a).

        "Product Specifications" shall have the meaning provided in Section 1.2.

        "Products" shall have the meaning provided in the Recitals to the
Agreement.

        "Pulpwood" shall have the meaning provided in the Recitals to the
Agreement.

        "Pulpwood Quality Specifications" shall have the meaning provided in
Section 1.1.

        "Purchase Right" shall have the meaning provided in Section 6.4(a).

        "Reduction Amount" shall have the meaning provided in Section 1.7(e).

        "Replacement Property" shall have the meaning provided in
Section 6.2(a).

        "Region" shall have the meaning provided in Section 2.1(c).

        "Riverwood" shall have the meaning provided in paragraph one of the
Agreement.

        "Riverwood Firm" shall have the meaning provided in Section 6.4(d).

        "Specified Acreage" shall have the meaning provided in Section 6.5(b).

        "Specified Amount" shall have the meaning provided in Section 6.5(e).

        "Specified Entity" shall have the meaning provided in Section 6.5(e).

        "Specified Notice Date" shall have the meaning provided in
Section 6.5(c).

        "Specified Notice of Election" shall have the meaning provided in
Section 6.5(c).

        "Specified Price" shall have the meaning provided in Section 6.5(b).

        "Specified Transfer" shall have the meaning provided in Section 6.5(b).

        "Specified Transfer Notice" shall have the meaning provided in
Section 6.5(b).

        "Stumpage Price" shall have the meaning provided in Section 2.1(c).

36

--------------------------------------------------------------------------------

        "Subject Property" shall have the meaning provided in Section 6.4(c).

        "Term" shall have the meaning provided in Section 3.2.

        "Test Procedures" shall have the meaning provided in Section 2.5(a).

        "Third Firm" shall have the meaning provided inS Section 6.4(d).

        "Timberlands" shall have the meaning provided in the Recitals to the
Agreement.

        "Transfer" shall have the meaning provided in Section 6.1.

        "Transfer Event" shall have the meaning provided in Section 6.4(a).

        "Transfer Event Notice" shall have the meaning provided in
Section 6.4(b).

        "Transfer Event Notice Date" shall have the meaning provided in
Section 6.4(d).

        "Transfer Event Notice of Election" shall have the meaning provided in
Section 6.4(c).

        "Transfer Notice" shall have the meaning provided in Section 6.3(b).

        "Transfer Offer" shall have the meaning provided in Section 6.5(b).

        "West Monroe Facility" shall have the meaning provided in the Recitals
to the Agreement.

        "Yearly Quantity" shall have the meaning provided in Section 1.6(b).

37

--------------------------------------------------------------------------------




QuickLinks


WOOD PRODUCTS SUPPLY AGREEMENT
ARTICLE I PURCHASE OF PRODUCTS
ARTICLE II PRICE AND DELIVERY TERMS
ARTICLE III TERM
ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS
ARTICLE V REMEDIES
ARTICLE VI RIGHT OF FIRST OFFER OR REFUSAL
ARTICLE VII TERMINATION
ARTICLE VIII MISCELLANEOUS
PINE AND HARDWOOD PULPWOOD QUALITY SPECIFICATIONS RIVERWOOD INTERNATIONAL
CORPORATION LONG PULPWOOD SPECIFICATIONS
PINE AND HARDWOOD PULPWOOD QUALITY SPECIFICATIONS RIVERWOOD INTERNATIONAL
CORPORATION SHORT PULPWOOD SPECIFICATIONS
PINE AND HARDWOOD PULPWOOD QUALITY SPECIFICATIONS DEFINITIONS/EXPLANATIONS
CHIP QUALITY SPECIFICATIONS RIVERWOOD INTERNATIONAL CORPORATION CHIP
SPECIFICATIONS (Percent by Weight)
Definitions
